DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          DESHORN D. BROWN,
                              Appellant,

                                       v.

                            RACHAEL BROWN,
                                Appellee.

                                No. 4D20-2119

                                [March 18, 2021]

   Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; Michael J. McNicholas, Judge; L.T. Case
No. 432019DR000567.

  Ralph T. White of The Law Office of RT White, Palm Beach Gardens, for
appellant.

   Lori I. Steger of Steger Law, Stuart, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and KUNTZ, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.